Citation Nr: 1422120	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed left foot disability (to include left foot neuroma and neuritis), claimed as secondary to service-connected residuals of a left fifth toe fracture.

2.  Entitlement to a compensable rating for residuals of a left fifth toe fracture.

3.  Entitlement to a temporary total rating for convalescence following surgery for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1972 to August 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that denied the service connection and convalescence rating claims and continued a 0 percent rating for residuals of a left fifth toe fracture.  In March 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The claim of service connection for a variously diagnosed left foot disability, to include neuroma and neuritis, is so characterized to reflect that service connection for left foot neuritis is encompassed.  
 
These matters are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On July 2011 VA examination, the examiner concluded that the Veteran's left foot neuritis was not related (and no left foot symptoms could be attributed) to his service connected residuals of a left fifth toe fracture.  However, the examiner did not address a January 2010 private treatment note from Dr. Gary R. Goodman stating that X-rays show adduction of the distal part of the proximal phalanx to the left fifth toe underriding the fourth toe, and that bone on bone juxtaposition of the fourth and fifth toes resulted in neuritis (rather than neuroma), causing a pinched nerve that produces burning left foot pain.  These findings, with citation to clinical data, conflict directly with the VA examiner's opinion.  It is also unclear whether Dr. Goodman's findings further suggest that the Veteran's foot symptoms may, as alleged by the Veteran at the March 2014 hearing, be at least partially attributed to the residuals of left fifth toe fracture as a result of bone on bone contact due to the healing pattern following the fracture.  As the report does not address all the medical questions raised, it is inadequate for rating purposes.  Furthermore, the most recent VA examination in this matter was in July 2011, and as the Veteran alleges a greater degree of disability, a contemporaneous examination to assess the current severity of the residuals of a left fifth toe fracture is necessary.

The issue seeking a convalescence rating is inextricably intertwined with the claim seeking service connection, and consideration of that issue must be deferred pending resolution of the service connection claim.

The case is REMANDED for the following:

1.  The RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected residuals of a left fifth toe fracture, and to assess the nature and likely etiology of his claimed left foot disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination and interview of the Veteran, the examiner should offer opinions that respond to the following:

(a)  What is the most accurate diagnosis for the Veteran's claimed left foot disability (neuritis, neuroma, or some other disability entity)?

(b)  Based on the factual evidence of record, what is the most likely etiology for the left foot disability diagnosis endorsed pursuant to the question posed above?  Specifically, is it at least as likely as not (a 50 percent or better probability) that it was caused or aggravated by the residuals of a left fifth toe fracture?

(c)  Please describe in detail all symptoms and associated impairment of function attributable to the service-connected residuals of a left fifth toe fracture.

The examiner must include rationale for all opinions.  The rationale must include comment on the opinions in this matter already in the record (by Dr. Goodman and the July 2011 VA examiner), expressing agreement or disagreement with each, and the rationale for the agreement or disagreement.

2.  The RO should then review the record and readjudicate the claims (the claim for a total convalescence rating in light of the decision on the claim of service connection for a left foot disability).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

